El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Cuestiones fundamentales relacionadas con los requisi-tos que integran la oferta como elemento esencial para la perfección del contrato y con la obligación de resarcir los perjuicios causados por la terminación injustificada de los tratos preliminares, reclaman el ejercicio de nuestra fun-ción revisora en este caso. Es de rigor hacer un resumen de los hechos pertinentes, según aparecen de las determina-ciones de hechos del tribunal de instancia, para una com-prensión adecuada de estos asuntos y de nuestra decisión.
El Sr. Arturo Carrión, presidente del Comité Organiza-dor de los VIII Juegos Panamericanos (COPAN), se reunió con distintos productores de televisión con el propósito de discutir la venta de los derechos exclusivos para la trans-misión de los juegos en Puerto Rico y les invitó a someter licitaciones. Producciones Tommy Muñiz, Inc. (Muñiz) resultó el mejor postor entre los tres productores que some-tieron ofertas, al ofrecer por los derechos exclusivos de radio y televisión en Puerto Rico, la cantidad de $200,000 y la instalación de un centro de televisión “... que estará dis-puesto y será adecuado para negociar su uso con otros mer-cados”.
El 16 de enero de 1979 la Junta de Subasta de COPAN *519notificó por escrito a Muñiz que se le había adjudicado la subasta, advirtiéndole que: “En breve se le someterán, para su firma, los documentos escritos ratificando [sic] los acuer-dos entre ustedes y COPAN-79.” En efecto, el 22 de enero, COPAN presentó a Muñiz el documento escrito para su firma, pero éste lo objetó porque contenía cláusulas onero-sas que no estaban incluidas en su licitación. Específica-mente, objetó que el centro de televisión que COPAN con-cebía era mucho más complejo y costoso que lo que había tenido en mente. Muñiz entendía que el centro de televisión era para la transmisión de los juegos en Puerto Rico, mien-tras que Carrión entendía que era tanto para la transmisión local como para la internacional. Esta conclusión del tribunal de instancia parece confligir con la propia oferta de Muñiz, pero las partes no la han impugnado, por lo que por ahora nos limitamos a señalar la discrepancia.
Con motivo de la discrepancia COPAN y Muñiz inicia-ron negociaciones en el curso de las cuales se produjeron siete borradores de contrato. En el cuarto borrador, acor-daron entrar en una empresa común para la instalación del centro. El Comité Ejecutivo de COPAN, en su reunión del 24 de enero, consideró este borrador y lo encontró, según la minuta de esa fecha, “. .. apropiado y solamente quedó pen-diente la versión final que va a ser muy parecida a la ver-sión actual”. No obstante, surgieron dificultades por razón del alto precio del equipo que el centro de televisión requería, por lo que Muñiz se comunicó con Carrión y acordó con éste que si la empresa común no pudiera llevarse a cabo, Muñiz pagaría a COPAN la cantidad adicional de $25,000. El acuerdo se concretó en el quinto borrador que también se discutió en la reunión de COPAN y su comité eje-cutivo, celebrada el 22 de febrero de 1979.(1) En esa reunión *520COPAN trazó unas directrices que fueron incluidas por Carrión en el sexto borrador. De la discusión de este docu-mento surgió el sétimo proyecto, el cual eliminó definitiva-mente la empresa común, debido a las dificultades surgidas con respecto al equipo técnico que se necesitaba para la transmisión internacional. Este borrador fue preparado por Muñiz, quien lo entregó el 6 de marzo a Carrión, junto con una carta explicativa.
El 13 de marzo, Carrión informó al Gobernador de Puerto Rico que se estaba negociando un contrato con Muñiz. En esa ocasión el Gobernador indicó a Carrión que las emisoras del gobierno estaban disponibles y que le gus-taría que se explorara la posibilidad de transmitir los juegos por esas emisoras. Al día siguiente Carrión informó a Muñiz que, por instrucciones del Gobernador, el contrato no se firmaría.
No obstante, no es sino hasta el 20 de marzo que COPAN desaprueba el sétimo borrador y ordena a Carrión a suspender las negociaciones con Muñiz, autorizándolo a comen-zar negociaciones formales con el Departamento de Instruc-ción Pública para determinar la posibilidad y conveniencia de que los juegos se transmitieran por las emisoras del Pueblo de Puerto Rico. Todo ello, a pesar de que ya desde 1977 Carrión había rechazado la posibilidad de transmitir los juegos por dichas emisoras y así se había informado a la directora, Dra. Elsi Calero de Martínez. En ningún momento la doctora Calero de Martínez o el Secretario de Instrucción Pública efectuaron gestión alguna ante COPAN para variar el criterio de Carrión. Es después de adjudi-cada la subasta a Muñiz que el Secretario de Instrucción manifestó a Carrión su interés en transmitir los juegos por las emisoras del gobierno, pero éste reiteró su criterio.
Con motivo de la referida resolución del 20 de marzo, Carrión invitó entonces al Secretario de Instrucción Pública a reunirse con él para discutir todo lo relativo a la trans-misión de los juegos, pero el Secretario no respondió a la *521invitación; tampoco los funcionarios de las emisoras del gobierno se reunieron con Carrión. No obstante, el 21 de marzo, horas antes de que se certificara la referida reso-lución, el Gobernador anunció en rueda de prensa que los juegos se transmitirían por las emisoras del gobierno.
En orden a estos hechos y-otros-que no son pertinentes a las cuestiones en controversia, el tribunal de instancia denegó el auto de injunction permanente solicitado por Muñiz para obligar a COPAN a cumplir con la adjudi-cación de subasta, por entender que no se había perfec-cionado un contrato entre las partes y resolvió que COPAN venía obligado a indemnizar a Muñiz por los perjuicios cau-sados y los gastos incurridos durante las negociaciones.
Ambas partes solicitaron la revisión de la sentencia dic-tada por el tribunal de instancia; Muñiz porque su oferta fue incondicionalmente aceptada por COPAN mediante la carta de adjudicación de subasta fechada el 16 de enero de 1979, lo que, a su juicio, tuvo el efecto de perfeccionar un contrato entre ellos y COPAN, porque consideró que no se debe imponer responsabilidad bajo la doctrina de culpa in contrahendo. Consolidamos los recursos y acordamos re-visar.(2)

i

Ciertamente, la aceptación de la oferta es el procedimiento normal para el perfeccionamiento del contrato. En esa forma se manifiesta el consentimiento de las partes, que como sabemos, es requisito esencial para la existencia del contrato. Así lo preceptúa el Art. 1214 del Código Civil cuando dispone que: “El consentimiento se manifiesta por el concurso de la oferta y de la aceptación sobre la cosa y la causa que han de constituir el contrato.” 31 L.P.R.A. see. 3401.
*522Es decir, el vínculo obligacional entre las partes surge del acuerdo de voluntades que se manifiesta con la oferta y la aceptación. Pero para que ello sea así, es indispensable que la oferta reúna determinados requisitos entre los cuales se destaca, por su importancia en el caso de autos, el que la declaración de voluntad del oferente sea completa; que contenga todos los elementos esenciales del contrato que se estimen necesarios, de manera que quede el contrato perfeccionado con la mera aceptación de la oferta. L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. I, pág. 193; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1978, T. II, Vol. I, pág. 180, n. 14; J. L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1977, T. II, Vol. 2, págs. 74-75; J. Castán Tobefias, Derecho Civil Español, Común y Foral, lima ed., Madrid, Ed. Reus, 1974, T. III, pág. 533; E. Vázquez Bote, Derecho Civil en Puerto Rico, Barcelona, Ediciones Jurídicas, 1973, T. III, Vol. 1, págs. 481-482. Puig Brutau subraya que “[s]ólo es verdadera oferta la que puede generar el contrato con la simple aceptación”. Op. cih, pág. 180, n. 14. En el mismo tenor se pronuncia Moreno Quesada:
Otro requisito para la existencia de verdadera oferta es que en ella se contengan los elementos esenciales del negocio que se trata de realizar, ... de tal modo que por la aceptación, es decir, por la mera adhesión de la persona a la que va dirigida, pueda surgir el contrato; y esto es porque, siendo la oferta con la aceptación, lo fundamental del contrato, si con su concu-rrencia no fuera suficiente para su formación y hubiera que recurrir a un nuevo acuerdo, el valor de la primitiva pro-puesta no sería el de verdadera oferta, sino el de trato preli-minar encaminado a la formulación de la misma. Así, ten-dremos oferta cuando en ella se contengan los elementos esen-ciales para la formación del contrato, de tal modo que no sea necesario para saber su contenido un nuevo acuerdo de las partes cuando se haya producido la aceptación. B. Moreno Quesada, La Oferta de Contrato, Barcelona, Colección Nereo, 1963, págs. 64-65. (Énfasis suplido.)
*523La norma imperante en el Derecho norteamericano coincide plenamente con la doctrina española a este respecto. W. H. E. Jaeger, Willinston on Contracts, 3ra ed., Mount Kisco, New York, Baker, Voorhis & Co., Inc., 1957, Vol. I, See. 37, pág. 108; A. Corbin, Corbin on Contracts, St. Paul, Minnesota, West Publishing Co., 1963, Vol. I, Sec. 11, pág. 26.
El principio afirmado en Cancel v. Municipio de San Juan, 101 D.P.R. 296 (1973), al efecto de que la adjudicación de la buena pro a un licitador crea vínculo contractual, arranca evidentemente del supuesto de una oferta que contenga todos los elementos esenciales para la conclusión del contrato; de una oferta verdadera, como afirma Puig Brutau. Y éste es el punto crucial que en este caso requiere dilucidación.
La oferta de Muñiz para obtener el derecho exclusivo de transmisión de los juegos en Puerto Rico consistía de: 1) el pago de la cantidad de $200,000, y 2) el establecimiento de un centro de televisión que estaría disponible y sería ade-cuado para negociar su uso con otros mercados. El centro de televisión constituía, pues, uno de los elementos esen-ciales de la oferta cuyo contenido debía quedar claramente definido y concretado por las partes para que su aceptación por COPAN pudiera generar un vínculo contractual. Por supuesto, no era necesario que Muñiz incluyera en su decla-ración de voluntad todas las especificaciones del centro de televisión si éstas quedaban entendidas por haber sido objeto, por ejemplo, de discusión en conversaciones prelimi-nares a la subasta y, por consiguiente, ellos las conocían y tenían claro su concepto. En tal caso, las conversaciones preliminares complementaban la imprecisión e insuficien-cia de la frase “adecuado para negociar su uso con otros mercados”, impartiéndole contenido cabal a la oferta para que el contrato quedara perfeccionado con la simple acep-tación de COPAN en la carta del 16 de enero de 1979.
La prueba, sin embargo, no revela el contenido preciso *524de las conversaciones de Carrión con los productores de tele-visión para la celebración de la subasta. Razonablemente, puede inferirse que se discutió el interés de COPAN en que se estableciera un centro de televisión, pues Muñiz lo incluyó en su oferta como parte del precio, lo que indica que estaba consciente de ese interés. Pero no surge del récord que las partes tuviesen un entendimiento claro sobre lo que en esencia debía ser dicho centro, de manera que la sucinta expresión “adecuado para negociar su uso con otros merca-dos” fuera suficiente para transmitir una idea concreta y definitiva de su significado. El asunto era uno, por demás, técnico y complejo, por lo que tampoco puede inferirse su entendimiento sin base alguna en el récord. Es por eso que el tribunal de instancia concluyó en su sentencia que no estaba claro cuál era el concepto de centro de televisión comprendido en la oferta de Muñiz.
En efecto, desde el primer momento, a partir de la refe-rida carta de aceptación del 16 de enero de 1979, se puso de manifiesto una seria discrepancia sobre cómo cada una de las partes entendía la oferta. El propio comportamiento de las partes al discutir y redactar siete proyectos diferentes en ánimo de conciliar sus intereses avalan la conclusión de que las partes no tenían claro el concepto de centro de tele-visión, objeto del contrato, cuando se hizo la oferta.
La ausencia de ese entendimiento claro, previo a la de-claración de voluntad de Muñiz, requería que el concepto de centro de televisión, comprendido en la frase “adecuado para negociar su uso con otros mercados”, fuera definido claramente y concretado en la oferta, de manera que ésta pudiera generar fuerza vinculante. Sin una oferta completa no podía haber una aceptación definitiva que perfeccionara el contrato.
Las negociaciones posteriores a la adjudicación de la subasta tampoco lograron producir un acuerdo de volun-tades sobre el centro de televisión, que pudiera generar un vínculo obligacional entre las partes. Quizá pudiera argüirse *525que el acuerdo plasmado en el cuarto borrador para la creación de una empresa común tuvo el consentimiento de ambas partes, ya que, en efecto, el Comité Ejecutivo de COPAN en su reunión del 24 de enero de 1979 lo consideró “apropiado”. En el contexto de las negociaciones hasta ese momento, y si tomamos en cuenta que en la minuta de esa reunión se expresó, además, que solo quedaba pendiente la versión final “que va a ser muy parecida a la actual”, podía razonablemente interpretarse esta expresión como una aceptación del contrato. Pero debe recordarse que surgieron dificultades por razón del precio del equipo del centro de televisión y que, con motivo de ello, Muñiz se volvió a comu-nicar con Carrión y acordaron entonces que si la empresa común no pudiera llevarse a cabo, Muñiz pagaría a COPAN la cantidad adicional de $25,000. No se acordó cómo ni quién determinaría que la empresa común no era factible, por lo que, lógicamente, era necesario un acuerdo posterior para la sustitución de la empresa común por la cantidad de $25,000. Por otro lado, no hay prueba en el récord de que COPAN impartiera su consentimiento a este acuerdo, sino que meramente lo discutió en su reunión del 22 de febrero y con motivo del mismo trazó unas directrices que desco-nocemos.
Las anteriores consideraciones nos convencen de que no incurrió en error el tribunal de instancia al concluir que nunca se perfeccionó un contrato entre las partes.
1 — i l-H
La inexistencia del vinculo contractual no dispone, sm embargo, del planteamiento sobre la responsabilidad de COPAN, como consecuencia de los hechos que hemos reseñado. El planteamiento propiamente consiste en lo siguiente: ¿Es COPAN legalmente responsable de los daños sufridos por Muñiz, por causa de su retiro de las negocia-ciones? Si lo es, ¿cuál es la naturaleza de esa responsabi-lidad? ¿Es de tipo contractual, extracontractual o sui géne-*526ris? La solución a estas interrogantes nos lleva al complejo ámbito de la responsabilidad en la fase precontractual, tema que ha suscitado variados enfoques y no poca contro-versia entre los tratadistas y expositores de la doctrina científica. Diez-Picazo, op. cit., págs. 188-192; Puig Bru-tau, op. cit., págs. 226-230; Lacruz Berdejo, op. cit., págs. 77-80; Castán Tobeñas, op. cit., págs. 530-532; Moreno Quesada, op. cit., págs. 32-58, 195-209; Puig Peña, Com-pendio de Derecho Civil Español, 3ra ed., Madrid, Edi-ciones Pirámide, 1977, T. III, pág. 380; M. Alonso Pérez, La Responsabilidad Precontractual, 47 Rev. Crítica de Derecho Inmobiliario 859 (julio-diciembre 1971); J. L. De Los Mozos, El Principio de la Buena Fe, Barcelona, Ed. Bosch, 1965, págs. 222-224; Mazeaud y Tune, Tratado teórico y práctico de la responsabilidad civil delictual y contractual, 5ta ed. (trad, por Luis Alcalá-Zamora y Castillo), Buenos Aires, Ediciones Jurídicas Europa-América, 1962, Vol. II, T. I, págs. 164-169; M. Albaladejo, Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. II, Vol. 1, págs. 317-319; J. Santos Briz, La Contratación Privada, Madrid, Ed. Monte-corvo, 1966, págs. 97-100; L. Ennecerus, Tratado de Dere-cho Civil (trad, y comentarios de Pérez y Alguer), Barcelona, Ed. Bosch, 1954, T. II. Vol. I, págs. 231-232; P. F. Entenza Escobar, La Responsabilidad Precontractual en Derecho Puertorriqueño, 7 Rev. Der. Puertorriqueño 105 (1963); Vázquez Bote, op. cit., págs. 474-481.
Sabido es que nadie está obligado a contratar. Este principio basilar del Derecho de obligaciones tiene como consecuencia que las partes no están obligadas a proseguir con las negociaciones hasta perfeccionar el contrato, sino que están en libertad de contraer el vínculo o de retirarse, según convenga a sus mejores intereses. Albaladejo, op. cit., pág. 317; Puig Brutau, op. cit., pág. 226.
Las negociaciones preliminares, sin embargo, generan una relación de carácter social que impone a las partes el deber de comportarse de acuerdo con la buena fe, que, como *527bien señala Diez-Picazo, “no impera solamente en las rela-ciones jurídicas ya establecidas o constituidas, sino también en las relaciones derivadas de un simple contacto social”. Op. cit., pág. 191.
No obstante las dificultades que la naturaleza de la cues-tión plantea, los autores admiten plenamente la existencia de responsabilidad por la terminación injustificada de los tratos preliminares. Moreno Quesada, op. cit., págs. 41-42; Puig Brutau, op. cit., pág. 228. La discusión se ha centrado más bien en el fundamento jurídico de esta responsabilidad. Nos limitaremos por el momento a destacar los matices más definidos de tan interesante cuestión.
El primero en plantear el problema fue el insigne jurista alemán Von Ihering, quien, basándose en el Derecho romano, atribuyó carácter contractual a la culpa que se produjese en el proceso de las negociaciones. R. Von Ihering, De la culpa incontrahendo, en Oeuvres Choisies, 2da ed. francesa, París, 1893, núm. 15, pág. 9, citado por Moreno Quesada, op. cit., pág. 200. Mas no parece lógico derivar una responsabilidad contractual de los tratos preliminares si no hay contrato. Esta fase precontractual no crea vínculo jurídico hasta que culmine en el perfeccionamiento del con-trato. Mazeaud y Tune afirman categóricamente: “No hay responsabilidad contractual sin un contrato.” Op. cit., pág. 166. En iguales términos se pronuncian Diez-Picazo, op. cit., pág. 190; Santos Briz, op. cit., pág. 98; y Entenza Escobar, op. cit., pág. 105.
Otros, como Menéndez Pidal, han intentado a través de los principios generales del Derecho, extender la doctrina de responsabilidad objetiva a los tratos preliminares,(3) criterio al que se opone Moreno Quesada fundado en que la aplicación de los principios de responsabilidad objetiva está reservada a los supuestos que expresamente estén consa-grados en la Ley. Moreno Quesada, op. cit., pág. 43.
*528El fundamento doctrinal más arraigado se asienta en la responsabilidad extracontractual regulada por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, equivalente al Art. 1902 del Código Civil español. Moreno Quesada, op. cit., págs. 43 y 44; Alonso Pérez, op. cit., pág. 912; Santos Briz, op. cit., pág. 99; Albaladejo, op. cit., pág. 319. En efecto, el grueso de la doctrina considera hecho ilícito el rompimiento injustificado de las negociaciones, porque constituye un quebrantamiento de la buena fe que, como sabemos, penetra todo nuestro ordenamiento positivo. La buena fe impone a las partes un deber de lealtad recíproca en las negociaciones. En palabras de Alonso Pérez:
La buena fe . . . impone a las partes que tratan o negocian un arquetipo de conducta social, lealtad y fidelidad a la pala-bra dada ... y consiste en que cada parte de la relación pre-contractual se entreg[ue] confiadamente a la conducta leal de la otra. Fía y confía en que ésta no le engañará. . . . Las partes tienen la obligación de comportarse según la buena fe en el sentido de que a ella incumbe la carga de una lealtad recíproca de conducta socialmente valorable y exigible. Op. cit., págs. 888-889.
Puede objetarse, sin embargo, que el rompimiento injus-tificado de los tratos no es más que el ejercicio de un dere-cho, ya que las partes están en plena libertad de contraer el vínculo o de no proseguir con las negociaciones. A este respecto, Diez-Picazo señala que “no cabe hablar de acto ilícito en supuestos de una lícita retirada de una negocia-ción”. Op. cit., pág. 191.
No obstante, sabemos que el ejercicio de un derecho no está exento de responsabilidad cuando se realiza en forma abusiva. Nuestro ordenamiento recoge ya el concepto jurí-dico de abuso del derecho como fuente de responsabilidad. Al respecto expresamos en Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 588 (1981), que: “Es ilegítimo el ejerci-cio de un derecho cuando el titular excede manifiestamente los límites impuestos por la buena fe o por el fin social o *529económico de ese derecho.” Véase, además, Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663 (1979). Moreno Quesada propugna una orientación analítica similar:
Con arreglo a esta dirección que marca la jurisprudencia, y teniendo en cuenta que si bien el desistimiento de continuar los tratos preliminares está comprendido dentro del ejercicio del derecho que autoriza a las partes a retirarse de ellos, no es menos cierto que el hecho de la arbitrariedad o injustificación de ese desistimiento, cuando razonablemente se pudiese esperar la conclusión de un acuerdo, constituye una actuación abusiva de ese derecho, por lo que pueden encuadrarse esos supuestos dentro del ámbito del artículo 1.902 del Código Civil. Op. cit., págs. 45-46.
En nuestra jurisdicción, Entenza Escobar reafirmó la aplicabilidad de la norma general de daños, contenida en el Art. 1802 del Código Civil:
Alrededor del artículo 1.802 puede fundarse la imposición de una responsabilidad de tipo extracontractual (“culpa aqui-liana”) a quien actúa culposa y dañosamente durante los tra-tos preliminares. En efecto, aparentemente, ahí se encuen-tran presentes todos los elementos del delito civil o “tort”: acción u omisión culposa, resultado de daño, relación de cau-salidad entre la conducta y el resultado. Op. cit., pág. 107.
Las negociaciones que anteceden al contrato pueden ser de variada índole y, por tanto, la responsabilidad precontractual puede surgir en diferentes supuestos. Así, cuando la conducta de una de las partes es por su propia naturaleza culposa, dolosa o fraudulenta —como cuando uno de los contratantes oculta al otro su falta de capacidad para contratar— o se mantienen los tratos sin propósito de contratar, sólo para obtener información confidencial del negocio, o se inician los tratos, no con el propósito de realizarlos, sino de obtener alguna ventaja para negociar con un tercero, o cuando por culpa de una de las partes el negocio celebrado resulte ineficaz. En fin, la amplia gama de supuestos sobre los que puede asentarse la responsabilidad precontractual hace necesario que en el análisis del pro-*530blema se considere qué figura jurídica —culpa, dolo, fraude, buena fe, abuso del derecho u otros principios gene-rales del derecho— responde más adecuadamente como fundamento jurídico para la solución del caso.(4)
Debemos ahora determinar qué constituye el rompimiento injustificado o arbitrario de la negociación. Ya vimos que no hay obligación de culminar los tratos y, en consecuencia, el rompimiento por sí mismo no es suficiente para asentar la responsabilidad. Es preciso considerar las circunstancias del rompimiento, específicamente: (1) el desarrollo de las negociaciones, (2) cómo comenzaron, (3) el curso que siguieron, (4) la conducta de las partes durante su transcurso, (5) la etapa en que se produjo el rompimiento, y (6) las expectativas razonables de las partes en la conclusión del contrato, así como cualquier otra circunstancia pertinente conforme los hechos del caso sometidos a escrutinio judicial.
El Derecho norteamericano no está ajeno a los valores subyacentes que encierra el principio de la buena fe y la doctrina de la culpa in contrahendo. La jurisprudencia re-conoce la responsabilidad precontractual en supuestos simi-lares a los que en el Derecho civil aplica las nociones de la buena fe y la culpa in contrahendo, mediante las figuras jurídicas del promissory estoppel, Hoffman v. Red Owl Stores, Inc., 133 N.W.2d 267 (1965); Chrysler Corporation v. Quimby, 144 A.2d 123 (1958); y negligent misrepresentation, Guilbert v. Phillips Petroleum Company, 503 F.2d 587 (6th Cir. 1974). Véase, además, F. Kessler y E. Fine, Culpa in Contrahendo, Bargaining in Good Faith, and Freedom of Contract: A Comparative Study, 77 Harv. L. Rev. 401, 448 (1964).
*531I — I I — I
Conforme los criterios enunciados, examinemos los hechos antes reseñados para determinar si COPAN incurrió en responsabilidad al romper las negociaciones y, en conse-cuencia, debe reparar los perjuicios causados a Muñiz.
Los hechos revelan que COPAN no manifestó su volun-tad con la claridad y minuciosidad que la naturaleza del negocio exigía, lo que provocó en Muñiz la errónea creen-cia de que la adjudicación de la subasta había perfeccionado el contrato y, por tanto,.' podía continuar sin pérdida de tiempo los preparativos para transmitir los juegos. Induda-blemente, esta creencia se fortaleció al notificarle COPAN que “[e]n breve se le someterán, para su firma, los docu-mentos escritos ratificando [sic] los acuerdos entre ustedes y COPAN-79”. En el curso de las negociaciones sobre el cen-tro de televisión se prepararon siete borradores de contrato, unos por COPAN y otros por Muñiz, que fueron objeto de consideración. El borrador número 4 fue aceptado en prin-cipio por COPAN y el número 5 tuvo el endoso de Carrión. El curso de estas negociaciones crearon en Muñiz una expectativa razonable de que el contrato habría de con-cluirse. Al fin y al cabo había sido el licitador que había obtenido la buena pro y ya desde el 1977 COPAN había descartado transmitir los juegos por las emisoras del gobierno, por lo que era razonable confiar que se llegaría a un acuerdo sobre el centró de televisión, que satisficiera los intereses legítimos de ambas partes.
Por otro lado, COPAN no adujo razón fundada para el rompimiento abrupto de las negociaciones.
Todo lo anterior demuestra, sin la más leve duda, que el rompimiento fue injustificado y que la conducta de COPAN en las circunstancias apuntadas no sólo quebrantó la buena fe impuesta por las relaciones precontractuales, sino que, además, constituyó un abuso del ejercicio de su derecho a retirarse.

*532
Se dictará sentencia que confirme la recurrida y se devuelve el caso al tribunal de instancia para ulteriores procedimientos.

El Juez Asociado Señor Dávila se une a la opinión en voto separado. El Juez Asociado Señor Rebollo López se une a la opinión en las partes I y II y disiente en la parte III en opinión separada. El Juez Asociado Señor Díaz Cruz disiente con opinión y el Juez Asociado Señor Negrón García se inhibió.
-O—

Es con motivo de este quinto borrador que Muñiz declaró que Carrión le manifestó que tenía un contrato y que siguiera adelante. Pero Carrión negó que hiciera tales manifestaciones, y el tribunal no hizo conclusión alguna sobre este extremo.


 Denegamos, además, la solicitud en auxilio de jurisdicción presentada por Muñiz. Véase Prod. Tommy Muñiz, Inc. v. COPAN, 108 D.P.R. 699 (1979).


 Apéndice a la obra de Hilsenrad, Las Obligaciones Precontractuales, ed. esp., Madrid, s.f., citado en Moreno Quesada, op. cit., págs. 37-38.


 Moreno Quesada separa, a los fines del análisis, la responsabilidad en dos períodos a los que atribuye distintos significados: la fase de negociación con ante-rioridad a la oferta y que culmina en la formulación de ésta, y la fase posterior a la oferta. Op. eit., pág. 195.